Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on December 29, 2020.
Claims 13-22 are canceled.
Claims 2, 8, and 28-30 are amended.
Claims 1-12 and 23-30 are being examined in this office action.

Election/Restrictions
Applicant’s election without traverse of Claims 1-12 (Group I) in the reply filed on July 20, 2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leu et al. (US Patent No. 7,765,776 B1, herein, Leu) in view of Diaz (US Pub. No. 2017/0121046 A1).
Regarding claim 1, Leu discloses a method (Figs. 6, 6A, and 19) for confirming the presence or absence of closures in a closure nest, the method comprising: 
the nest (925) having a surface (Figs. 17A-17C);
operating a topographical profiler (1902 – Fig. 19) to obtain a topographical profile map of the closure nest (“an image of the entire array may be taken” – Col. 16, lns 25-26) comprising vertical displacement data versus two mutually perpendicular directions in the plane of the surface (Figs. 17A-17C); 
comparing the vertical displacement data with a predetermined range of vertical displacements having a lower bound and an upper bound (dimensions shown in Fig. 17C) in areas of the closure nest where closures are expected to be present (“compared to the cap map” – Col. 15, lns 47-49 and Col. 16, ln 25); 
deeming a closure to be present if the vertical displacement data is between the lower and upper bounds (Col. 15, lns 44-45); and 
“an error has been found with at least one bottle in the carrier” – Col. 15, lns 43-44 and Col. 16, lns 40-41).
Leu does not expressly disclose the step of disposing the closure nest in a monitored area inside the aseptic chamber.
Diaz teaches disposing a closure nest (60) in a monitored area inside the aseptic chamber (20) (Figs. 1 and 2).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Leu with the step of disposing the closure nest in a monitored area inside the aseptic chamber as taught by Diaz in order to further protect the closures from any contamination.

Regarding claim 2, Leu in view of Diaz teaches the method as recited above, wherein operating the topographical profiler comprises operating the topographical profiler outside the aseptic chamber (Leu, Col. 16, lns 25-26).

Regarding claim 3, Leu in view of Diaz teaches the method as recited above, wherein disposing the closure nest in a monitored area comprises operating an articulated arm apparatus (Diaz, 50, Para [0041]-[0042], Fig. 2).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Leu so that disposing the closure nest in a monitored area comprises operating an articulated 

Regarding claim 4, Leu in view of Diaz teaches the method as recited above, wherein operating an articulated arm apparatus comprises operating a robotic articulated arm apparatus (Diaz, 50, Fig. 2).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Leu so that operating an articulated arm apparatus comprises operating a robotic articulated arm apparatus as taught by Dias in order to further protect the closures from any contamination from the operator.

Regarding claim 5, Leu in view of Diaz teaches the method as recited above, wherein disposing the closure nest in a monitored area comprises operating a vacuum pickup system (“gripping implement” – Diaz, Para [0041]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Leu so that disposing the closure nest in a monitored area comprises operating a vacuum pickup system as taught by Dias in order to further protect the closures from any contamination from the operator.

Regarding claim 6, Leu in view of Diaz teaches the method as recited above, wherein operating a topographical profiler comprises profiling the closure nest (“an image of the entire array may be taken” – Leu, Col. 16, lns 25-26).

Regarding claim 7, Leu in view of Diaz teaches the method as recited above, wherein comparing the vertical displacement data with a predetermined range of vertical displacements comprises automatically comparing the vertical displacement data with a predetermined range of vertical displacements using a controller (“a control system”, Leu, Col. 15, ln 42).

Regarding claim 8, Leu in view of Diaz teaches the method as recited above, wherein comparing the vertical displacement data with a predetermined range of vertical displacements comprises providing the controller with the predetermined range of vertical displacements based on prior knowledge of the nest and the closures (Leu, Col. 15, lns 47-51).

Regarding claim 9, Leu in view of Diaz teaches the method as recited above, wherein deeming a closure to be present if the vertical displacement data is between the lower and upper bounds comprises deeming a stopper (“stopper”) to be present if the vertical displacement data is between the lower and upper bounds; and deeming a closure to be absent if the vertical displacement data is not between the lower and upper bound comprises deeming a stopper (“stopper”) to be present if the vertical displacement data is between the lower and upper bounds (Leu, Col. 6, lns 1-3).
Regarding claim 10, Leu in view of Diaz teaches the method as recited above, further comprising upon deeming a closure absent from the nest discarding the nest and disposing another nest with closures in the monitored area (Leu, Col. 16, lns 39-45 and Col. 18, lns 28-46).

Regarding claim 11, Leu discloses a method (Figs. 6, 6A, and 19) for confirming the suitability of a closure nest for use in closing a nest of containers (926), the method comprising: 
the nest (925) having a surface (Figs. 17A-17C);
operating a topographical profiler (1902 – Fig. 19) to obtain a topographical profile map of the closure nest (“an image of the entire array may be taken” – Col. 16, lns 25-26) comprising vertical displacement data versus two mutually perpendicular directions in the plane of the surface (Figs. 17A-17C); 
comparing the vertical displacement data with a predetermined range of vertical displacements having a lower bound and an upper bound (dimensions shown in Fig. 17C) in areas of the closure nest where closures are expected to be present (“compared to the cap map” – Col. 15, lns 47-49 and Col. 16, ln 25); 
deeming a closure to be suitable if the vertical displacement data is between the lower and upper bounds (Col. 15, lns 44-45); and 
deeming a closure to be unsuitable if the vertical displacement data is not between the lower and upper bounds (“an error has been found with at least one bottle in the carrier” – Col. 15, lns 43-44 and Col. 16, lns 40-41).

Diaz teaches disposing a closure nest (60) in a monitored area inside the aseptic chamber (20) (Figs. 1 and 2).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Leu with the step of disposing the closure nest in a monitored area inside the aseptic chamber in order to further protect the closures from any contamination.

Regarding claim 12, Leu in view of Diaz teaches the method as recited above, further comprising upon deeming the nest unsuitable discarding the nest and disposing another nest with closures in the monitored area (Leu, Col. 16, lns 39-45 and Col. 18, lns 28-46).

Regarding claim 23, Leu in view of Diaz teaches the method as recited above, wherein disposing the closure nest in a monitored area comprises operating an articulated arm apparatus (Diaz, 50, Para [0041]-[0042], Fig. 2).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Leu so that disposing the closure nest in a monitored area comprises operating an articulated arm apparatus as taught by Dias in order to further protect the closures from any contamination from the operator.

Regarding claim 24, Leu in view of Diaz teaches the method as recited above, wherein operating an articulated arm apparatus comprises operating a robotic articulated arm apparatus (Diaz, 50, Fig. 2).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Leu so that operating an articulated arm apparatus comprises operating a robotic articulated arm apparatus as taught by Dias in order to further protect the closures from any contamination from the operator.

Regarding claim 25, Leu in view of Diaz teaches the method as recited above, wherein disposing the closure nest in a monitored area comprises operating a vacuum pickup system (“gripping implement” – Diaz, Para [0041]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Leu so that disposing the closure nest in a monitored area comprises operating a vacuum pickup system as taught by Dias in order to further protect the closures from any contamination from the operator.

Regarding claim 26, Leu in view of Diaz teaches the method as recited above, wherein operating a topographical profiler comprises profiling the closure nest (“an image of the entire array may be taken” – Leu, Col. 16, lns 25-26).

Regarding claim 27, Leu in view of Diaz teaches the method as recited above, wherein comparing the vertical displacement data with a predetermined range of vertical displacements comprises automatically comparing the vertical displacement data with a predetermined range of vertical displacements using a controller (“a control system”, Leu, Col. 15, ln 42).

Regarding claim 28, Leu in view of Diaz teaches the method as recited above, wherein comparing the vertical displacement data with a predetermined range of vertical displacements comprises providing the controller with the predetermined range of vertical displacements based on prior knowledge of the nest and the closures (Leu, Col. 15, lns 47-51).

Regarding claim 29, Leu in view of Diaz teaches the method as recited above, wherein deeming a closure nest to be suitable if the vertical displacement data is between the lower and upper bounds comprises deeming a stopper (“stopper”) to be present if the vertical displacement data is between the lower and upper bounds; and deeming a closure nest to be unsuitable if the vertical displacement data is not between the lower and upper bound comprises deeming a stopper (“stopper”) to be present if the vertical displacement data is between the lower and upper bounds (Leu, Col. 6, lns 1-3).

Regarding claim 30, Leu in view of Diaz teaches the method as recited above, further comprising upon deeming a closure nest to be unsuitable from the nest Leu, Col. 16, lns 39-45 and Col. 18, lns 28-46).

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments that
“In the disclosure of Leu, the alleged comparing of vertical displacement data with a predetermined range of vertical displacements having a lower and upper bounds in areas of the closure nest where closures are expected to be present is alleged to be equivalent to identifying information on the bar code data on the Leu labels. However, neither Leu nor Diaz discloses, teaches or suggests the analysis of displacement data required by the recitations of the pending Claims. Only the Applicant's present disclosure analyses the dimensions shown in Figure 17C of Leu, and the Examiner has failed to provide any explanation of how or why one of ordinary skill would be able to transform the bar code identification technique disclosed in Leu to determining the determining the presence or absence of a closure at specific coordinate of the observed area, even in light of Diaz's disclosure of disposing a closure nest in a monitored area inside an aseptic chamber. Therefore, these rejections fail to provide a prima facie ground of rejection.”
This is not persuasive for the following reasons:
1902) operated by the controller disclosed by Leu to be equivalent to the claimed topographical profiler. Leu clearly states the vison system captures “each bottle position image” and “the array of caps” within the closure nest (Col. 15, lns 45 and 53, respectively). Furthermore, Leu discloses that the bar code verification is executed by a different system (1901) (Col. 16, lns 7-9). Examiner does not interpret the bar code data disclosed by Leu to be equivalent to the claimed displacement data. Therefore, examiner maintains the rejection as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





April 7, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731